Citation Nr: 1749523	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-41 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for a bilateral eye disability. 

2.  Entitlement to an increased rating for a lower back disorder, evaluated as 10 percent disabling since February 1, 2010. 

3.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 after service in the Southwest Asia Theater of Operations.  

4.  Entitlement to service connection for gout, to include polyarthralgia. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Yelena Duterte, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010, October 2013, April 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Winston-Salem, North Carolina and St. Petersburg, Florida, respectively.  Jurisdiction over these claims is with the RO in St. Petersburg, Florida.

This appeal was remanded by the Board in November 2015 for further development.  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadened and recharacterized the Veteran's PTSD and depression claims to include entitlement to service connection for any acquired psychiatric disorder.  Further, the Veteran has also claimed entitlement to service connection for gout, to include polyarthralgia.  However, the RO addressed this claim as one for two separate service connected disabilities (i.e., gout and arthralgia).  Nevertheless, despite the RO characterization of these issues, it is clear that the Veteran's gout claim only encompasses polyarthralgia to the extent it is caused by his gout, and the Veteran is not seeking a separate unrelated claim for arthralgia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's lower back disorder has been characterized by pain and limitation of motion; forward flexion of the thoracolumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, have not been shown.

2.  Prior to February 24, 2017, the Veteran's eye disorder has manifested with irritation of the eyes; visual impairments greater than 20/40 or incapacitating episodes of more than one week during the past 12 months have not been shown.

3.  As of February 24, 2017, the Veteran's eye disorder has caused incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  

4.  The Veteran has qualifying service in the Persian Gulf and his fibromyalgia is a qualifying chronic disability for which service connection may be granted under 38 C.F.R. § 3.317.  

5.  It is at least as likely as not that the Veteran's gout is related to active duty service.

6.  It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for an initial compensable rating for a bilateral eye disorder prior to February 24, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.77, 4.78, 4.79, Diagnostic Code 6000 (DC) (2016).  

3.  The criteria for an initial rating of 40 percent, but no more, for a bilateral eye disorder as of February 24, 2017, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.77, 4.78, 4.79, Diagnostic Code 6000 (DC) (2016).

4.  The criteria for entitlement to service connection for fibromyalgia as a qualifying chronic disability under 38 C.F.R. § 3 have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.317 (2016).

5.  The criteria for entitlement to service connection for gout have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.09 (2016).

6.  The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.09 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected back and eye disorders.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lower Back Disorder

In this case, the Veteran has been in receipt of a 10 percent disability rating for his service-connected back disability under 38 C.F.R. § 4.71a, DC 5242 (addressing degenerative arthritis of the lumbar spine).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  A rating in excess of 10 percent is warranted for a lower back disability when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees (20 percent under DC 5241); 
* A combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent); 
* Muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis; or, 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent);
38 C.F.R. § 4.71a, DC 5242 (2016).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the entire period on appeal.  Specifically, at a VA examination in October 2013, the Veteran complained of worsening and constant back pain that is aggravated by lifting more than 30 lbs.  He manages his pain with medication and a back brace and did not report any flare-ups.  Upon examination, the Veteran exhibited 90 degrees of flexion and 240 degrees of combined range of motion with no objective pain on motion.  He did not exhibit any decreased functional limitation after repetitive testing or weight bearing.  No abnormal, muscle spasms, guarding, or weakness was noted.  Also, there was no evidence of intervertebral disc syndrome (IVDS).  Similarly, the Veteran's April 2015 VA examination reports that his back flexion was greater than 90 degrees.  Additionally, there was no evidence in the Veteran's private treatment records to support a rating in excess of 10 percent based upon limitation of motion.  

Therefore, a rating in excess of 10 percent is not warranted for the period on appeal.

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  However, as discussed, the Board has taken into account the Veteran's reported complaints of pain and functional loss in granting the next higher rating for the Veteran's cervical spine disability.  

Next, when evaluating the extent of the Veteran's neck and back disabilities, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  In this regard, there was no objective medical evidence of any neurological abnormalities.

Eye Disorder

Prior to February 24, 2017

Prior to February 24, 2017, the Veteran has been assigned a noncompensable rating for his bilateral eye disorder, characterized as iritis, under 38 C.F.R. §§ 4.78, DC 6000 (addressing iritis) (2016).  

In order to warrant a compensable rating under of DC 6000, the evidence must show iritis with:
* Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months (10 percent);
* Incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months (20 percent);
* Incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months (40 percent); or,
* Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent).
See 38 C.F.R. § 4.79, DC 6000 (2016).  

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note.

Based upon the evidence of record, the Board finds that a compensable rating prior to February 24, 2017 is not warranted.  Specifically, in a September 2009 VA examination, the Veteran reported pain, distorted vision, redness, swelling, discharge, glare, floaters, sensitivity to light, watering, headaches, and blurred vision.  Further, the Veteran did not report any incapacitating episodes in the previous 12 months.  Moreover, the Veteran did not have any functional limitations as a result of his eye disability.  Additionally, the Veteran's corrected vision was documented as better than 20/40 bilaterally.  

Therefore, a compensable rating prior to February 24, 2017 is not for application.  

As of February 24, 2017

As of February 24, 2017, the Board finds that a rating of 40 percent, but no more, for the Veteran's eye disability is warranted.  Specifically, at a February 2017 VA examination, the Veteran had continuing complaints of iritis with pain, redness, and discomfort.  On examination, in addition to iritis, the examiner determined that the Veteran had posterior synechia in his right eye.  The Veteran's reported corrected visual acuity was 20/40 or better in each eye.  The examiner also indicated that his iritis caused incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.  No other complications or limitations were documented.  

Resolving reasonable doubt in the Veteran's favor, given that the Veteran's iritis was characterized by incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months, a rating of 40 percent, but no more, as of February 24, 2017 is warranted. 

The Board has also considered whether the Veteran would be entitled to a higher and/or separate rating under any other potentially relevant Diagnostic Codes.  Specifically, DC 6000 indicates that a higher rating is warranted if visual impairment due to the iritis would result in a higher evaluation.  However, the medical evidence, including the September 2009 and February 2017 VA examinations reflect that the Veteran's corrected visual acuity was better than 20/40.  As such, a higher rating for visual impairment is not for application.  Further, while the February 2017 VA examiner indicated that the Veteran had posterior synechia in his right eye, there is no evidence that this condition has caused any further impairment, nor is the Veteran service connected for this condition.  Lastly, compensable ratings are not warranted under DCs 6012-6080, as there is no evidence of scotoma, scarring or disfigurement, glaucoma, ectropion, lagophthalmos, loss of visual field, or contraction of visual field.

The Board has also considered the Veteran's statements that his back and eye disorders cause significant interference with activities of daily living.  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his back and eye disorders according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's eye and back disorders have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, to include his stated symptoms and limitations with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable Diagnostic Codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran is claiming entitlement to service connection for fibromyalgia, gout, and a psychiatric disorder.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Additionally, service connection may be warranted on a presumptive basis for veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1) (2016).  

Based on the evidence of record, the Board determines that service connection is warranted for the Veteran's fibromyalgia and gout disabilities.  

As an initial matter, the Board finds that the Veteran's service connection claim for fibromyalgia is warranted on a presumptive basis under 38 C.F.R. § 3.317.  Here, the Veteran's service and personnel records reflect that he served in Bahrain in 1991.  Next, the Veteran's private medical records document that he was diagnosed with fibromyalgia shortly after separation from service.  Additionally, while the negative evidence includes the April 2015 VA examiner's opinion that his fibromyalgia symptoms were caused by his gout, the Board nevertheless finds that the private and VA treatment records, including an April 2015 private opinion, sufficiently demonstrate that the Veteran had symptoms of fibromyalgia independent of his gout - especially since these symptoms still occurred when his gout was asymptomatic/in remission. 

With respect to gout, the Board notes that in conjunction with the Veteran's credible testimony, the Veteran's service treatment records report numerous complaints of pain, swelling, and tenderness in the Veteran's feet, knees, and joints during service.  Further, the post-service medical evidence, including opinions from the Veteran's private physician in February 2014 and March 2014, indicates that the Veteran's gout had its onset during active service.  Additionally, the Board notes that while the April 2015 examiner indicated that his gout was related to "aging/obesity," the examiner failed to address the onset of his gout.  In any event, service connection is nevertheless warranted for any disease, such as gout, that was incurred or had its onset during active during even if it was caused by "aging/obesity." 

Lastly, in resolving all doubt in favor of the Veteran, the evidence of record indicates that the Veteran's psychiatric disorder is related to active service.  Specifically, in conjunction with the Veteran's credible statements, the August 2015 VA examiner opined that the Veteran had two separate traumatic in-service stressors, caused by witnessing gruesome injuries during field exercises, which would support a diagnosis for PTSD.  The examiner also indicated that the Veteran's psychiatric disorder had "some service connectedness, and as stated 50 percent considering his statements of subjective concern."  Similarly, in an April 2017 opinion, after a detailed examination and review of the Veteran's service treatment records, the Veteran's treating VA physician indicated that the aforementioned traumatic events met the stressor criteria for a PTSD diagnosis.  Further, the treating VA physician opined that the Veteran's PTSD, depression, anxiety, and insomnia were all related to active service.  

While the evidence includes a negative opinion by the August 2015 VA examiner regarding the Veteran's PTSD claim, however as previously discussed, the Board has combined and re-characterized the Veteran's psychiatric claims into one claim for an acquired psychiatric disorder.  Therefore, considering the totality of the evidence, including the VA examiner's own acknowledgement that there is "some service connectedness" the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  While the Veteran has submitted additional evidence since the most recent adjudicative decisions and prior to certification, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal. Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board recognizes that the October 2013 VA examiner did not measure the Veteran's lumbar spine range of motion in both active and passive motion, and while weight-bearing as discussed in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board notes that regardless of whether or not the examiner complied with the requirements set forth in Correia, the Veteran did not have pain weight bearing and his functional limitations were adequately discussed and addressed in the report.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Board finds that the VA examination is sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Additionally, it is noted that this appeal was remanded by the Board in November 2015 in order to obtain a VA examination, medical records, and for the RO to adjudicate the outstanding issues on appeal.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268   (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all relevant, outstanding, and available medical records were obtained.  Further, the Veteran was provided a VA examination in February of 2017, which the Board finds adequate for adjudication purposes.  Moreover, the RO adjudicated the outstanding issues on appeal and issued the appropriate SOC/SSOC.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial compensable rating for a bilateral eye disability prior to February 24, 2017, is denied. 

An initial rating of 40 percent, but no more, for a bilateral eye disability as of February 24, 2017, is granted. 

A rating in excess of 10 percent for a lower back disability is denied. 

Service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 after service in the Southwest Asia Theater of Operations, is granted.  

Service connection for gout, to include polyarthralgia, is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.


REMAND

The Board notes that the Veteran also filed a claim for TDIU during the course of the appeal, which was denied by the RO in December 2016.  While this decision has not been appealed, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

In this case, since the Board has increased the Veteran's eye disability rating and granted service connection for his fibromyalgia, gout, and a psychiatric disorder, his disability picture has now changed, and his TDIU claim is effectively re-raised as the record may support a claim of unemployability that was not previously considered.  Thus, in light of Rice, the issue of entitlement to a TDIU rating is before the Board.  Therefore, the RO should reevaluate this issue prior to Board consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Pensacola, Florida, as well as from any VA facility from which the Veteran has received treatment since October 2017.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  

3.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


